Citation Nr: 0410257	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  96-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death for the purpose of establishing eligibility for Dependency 
and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to August 
1947, and he died in December 1995.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the benefit sought.   

The case was previously before the Board in July 1997.  At that 
time, it was remanded to afford a hearing before a member of the 
Board, which was conducted before the undersigned in January 1999.  
In July 1999, the Board determined the claim was well grounded, 
and the case was Remanded to obtain additional records and for a 
medical opinion.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.  

2.  The veteran died in December 1995, and the cause of death was 
acute myocardial infarction.

3.  At the time of death, the veteran was service connected for a 
shell fragment wound of the right thigh with damage to muscle 
groups XIII and XIV, incomplete paralysis of the popliteal nerve 
with right foot drop and malunion of the right femur with moderate 
knee disability, with a combined 60 percent evaluation and special 
monthly compensation for loss of use of the right foot.  

4.  Service medical records are silent as to complaints, treatment 
or diagnoses relating to a heart condition. 

5.  More probative medical evidence refutes that the veteran's 
service connected disabilities caused or contributed substantially 
or materially to cause his death.


CONCLUSION OF LAW

The veteran's service connected disabilities did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2003);  38 
C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for the cause of the veteran's death

For the reasons and bases set forth below, service connection for 
the cause of the veteran's death is denied.

Under the basic statutory and regulatory provisions governing  the 
benefit at issue, to establish service connection for the cause of 
the veteran's death the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it must 
singularly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributing cause it is not 
sufficient to show that it causally shared in producing death, but 
rather, it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The veteran died in December 1995, and the cause of death listed 
on his death certificate was acute myocardial infarction.  At the 
time of death, the veteran was service connected for a shell 
fragment wound of the right thigh with damage to muscle groups 
XIII and XIV, incomplete paralysis of the popliteal nerve with 
right foot drop and malunion of the right femur with moderate knee 
disability, with a combined 60 percent evaluation and special 
monthly compensation for loss of use of the right foot.  Service 
medical records are silent as to complaints, treatment or 
diagnoses relating to a heart condition.

The appellant essentially contends that the RO erred in denying 
the benefits sought on appeal.  She contends that the veteran's 
death was caused by his service-connected conditions.  More 
specifically, she testified that she was a registered nurse for 45 
years and that she worked in vascular surgery for 10 years.  She 
claimed that a county coroner had determined the cause of death 
but that he had no expertise.  She principally asserted that the 
leg brace that the veteran wore for his service-connected 
disabilities caused irritations and open sores.  She also claimed 
that he had poor circulation and that those conditions caused a 
blood clot, which caused his death.

One VA physician reviewed the record and, in November 1999, 
concluded that the purported development of a clot was 
implausible.  He noted that the veteran had high cholesterol and 
that myocardial infarction was the most likely cause of death.  
The examiner also concluded that the veteran's death could not be 
attributed to his service connected disabilities.  After 
additional records were associated with the file, another VA 
physician conducted an additional review of the record in November 
2003.  That physician concluded that the veteran was at 
significant risk for heart disease, with a history of hypertension 
for 8-10 years, hyperlipidemia for which he had been taking 
medication for 5-6 years, and that he was also at higher risk 
because he was male.  On review of the record, he was unable to 
find any basis for the blood clot claim.  That examiner, likewise, 
concluded that the veteran's death was unrelated to his service 
connected disabilities.  

In this case, the opinions of two physicians are regarded as more 
probative than the appellant's.  After consideration of all of the 
evidence, the Board finds that the preponderance of the evidence 
is against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); Ortiz 
v. Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders a 
decision "too close to call").  

II.  Veterans Claims Assistance Act

While the appellant's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in order 
to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2003) [hereinafter "VCAA"].  The Board notes that 
that while this law was enacted during the pendency of this 
appeal, it was considered by the RO as reflected by correspondence 
issued in March 2003 as well as the Supplemental Statement of the 
Case of February 2004.  Thus, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development of 
his/her claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  In addition to 
eliminating the well-groundedness requirement, the statute also 
amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical examination 
or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties include 
notifying the claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is necessary 
to substantiate the claim and indicating whether the VA will 
attempt to obtain such evidence or if the claimant should obtain 
it, and, finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain the 
evidence, and describing further action to be taken with respect 
to the claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case it appears as if the duty to assist has been 
satisfied.  All identified treatment records that are in existence 
have either been obtained by the RO or submitted by the claimant.  
Additionally, several medical opinions have been obtained since 
the claim was originated, and notice of the requirements necessary 
to substantiate the claim have been provided in the Statements of 
the Case and other development letters of record.  Accordingly, 
the appellant is not prejudiced by the Board's adjudication of 
this at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the claimant of the 
evidence needed to substantiate her claim.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

The initial adverse rating action in this case was dated in 
January 1996, which date preceded the enactment of the VCAA by 
nearly five years.  Naturally, therefore, after that rating action 
was promulgated did the AOJ, on March 17, 2003, provide the VCAA 
notice to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains to the 
claim.  Nevertheless, Supplemental Statements of the Case issued 
following that notice, notably that issued in February 2004, 
constitutes a decision that fully considered the new law and that 
cures any technical Peligrini violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his or her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.


ORDER

Entitlement to service connection for the cause of the veteran's 
death for the purpose of establishing eligibility for DIC benefits 
is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



